Citation Nr: 0012348	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-01 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for schizophrenia 
(claimed as a nervous condition). 

3. Entitlement to service connection for a left hand 
condition. 

4.  Entitlement to service connection for an eye condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1977 and June 1979 to October 1980.  He also served on a 
period of inactive duty for training during which time he was 
injured after being struck by a truck.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  
 


FINDINGS OF FACT

1.  Competent medical evidence attributing schizophrenia to 
service has been presented. 

2.  The veteran has not submitted competent medical evidence 
linking a current back, left hand or eye disability to 
service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for schizophrenia is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims for entitlement to service connection for 
back, left hand and eye disabilities are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
Service connection may be presumed for psychoses such as 
schizophrenia if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

In making a claim for service connection, a veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table).

In testimony presented at his May 1998 hearing, the veteran 
asserted that the injuries sustained in an accident involving 
a truck in February 1978 while serving on inactive duty for 
training included a blow to the left side of the head.  When 
this testimony is considered in conjunction with the opinion 
following an August 1992 VA neuropsychological evaluation 
that a traumatic brain injury "substantially contributed" 
to the veteran's psychiatric disability, the Board concludes 
that the claim for service connection for schizophrenia is 
well-grounded.  Epps, supra; Caluza, supra.  The veteran is 
competent to state that the truck accident included a blow to 
the head, and competent evidence attributing at least a 
portion of the veteran's psychiatric disorder in the form of 
the August 1992 VA opinion has been presented.

As for the claims for entitlement to service connection for 
back, left hand and eye disabilities, the Board finds these 
claims to be not well grounded.  First with regard to the 
back, X-rays of the lumbar spine conducted shortly after the 
February 1978 accident were negative, and the treatment 
records at that time did not reflect any significant back 
pathology.  A July 1978 service medical record includes a 
reference to recurring low back pain.  The veteran also 
complained about back pain in July 1979, but X-rays of the 
thoracic and lumbar spines conducted at that time were again 
negative.  No significant objective findings in the spine 
were shown at that time.  

The veteran complained about back pain again in January 1980, 
but an examination conducted at that time was negative, and 
the physician who conducted this examination stated that 
there was "absolutely no evidence of any significant 
pathology" in the veteran's back.  The examiner further 
commented that he had seen the veteran "...on numerous 
occasions with various subjective complaints not supported by 
objective findings."  Reference was made in an October 1980 
service medical record to occasional back pain since the 
truck accident.  The October 1980 separation examination and 
medical history completed by the veteran at that time did not 
reflect a back disability.

The post-service evidence, including VA outpatient records 
dated in 1992 and reports from VA hospitalization for 
schizophrenia in April 1998, include references to treatment 
for low back pain, but contain no evidence of significant 
objective findings.  In this regard, VA X-rays of the 
lumbosacral spine conducted in July 1992 were negative.  None 
of the post-service evidence includes any competent medical 
evidence linking a current back disability to service.  
Interestingly, it is noted that the July 20, 1992 VA 
outpatient record had stated that the veteran had been 
involved in a motor vehicle accident in 1987, resulting in 
fractures of the right leg.  The only evidence contained in 
the claims file which relates a current back disability to 
service is the veteran's own statements and testimony.  
However, as the veteran has not been shown to be a medical 
expert, he is not qualified to offer opinions as to medical 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
the claim for service connection for a back disability is not 
well-grounded.  Epps, supra; Caluza, supra.

With regard to a disability of the left hand, an October 1980 
service medical record showed the veteran reporting a history 
of a prior injury to the left thumb that was reinjured in a 
fight.  He also complained about a laceration of the left 
thumb with occasional pain stemming from the truck accident.  
The physical examination at that time revealed slight 
tenderness in both hands with no significant limitation of 
motion.  An X-ray taken at that time was reported to be 
negative.  The diagnosis was a contusion of both hands.  The 
post-service evidence includes a negative July 1992 X-ray of 
the left hand.  References to left hand pain are contained in 
an October 1992 VA medical report. 

The veteran testified at his May 1998 hearing that he 
sustained an injury to his left thumb and palm during 
advanced infantry training.  He testified that he could not 
stretch an unspecified finger of the left hand backwards or 
flex it due to pain.  This is the only evidence contained in 
the claims file which would relate a current left hand 
disability to service.  As indicated above, because the 
veteran has not been shown to be a medical expert, he is not 
qualified to offer opinions as to medical causation.  Jones, 
7 Vet. App. at 134, 137; Espiritu, 2 Vet. App. 492, 494-5 
(1992).  As there is no competent evidence showing an 
etiologic relationship between a current left hand disability 
and service, the claim for service connection for this 
disability is not well-grounded.  Epps, supra; Caluza, supra.

With regard to an eye condition, the veteran contends that 
the accident involving the truck resulted in a deterioration 
in his eyesight.  However, there is no competent evidence to 
support this assertion.  In addition, while the veteran 
testified at his May 1998 hearing that he did not wear 
glasses prior to this accident, an eyewear prescription 
during service that predates the 1978 truck accident is of 
record.  The Board emphasizes that refractive error is not a 
"disease" or "injury' for which service connection can be 
granted as a matter of law.  38 C.F.R. § 3.303(c).  
Therefore, the Board must find the claim for service 
connection for an eye disability to be not well-grounded.  

Finally, the Board recognizes that it has denied the claims 
for service connection for back, left hand and eye 
disabilities on different bases than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the veteran.  However, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has held that 
when the agency of original jurisdiction does not 
specifically address the question of whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996). 

 
ORDER

The claim for service connection for schizophrenia is well 
grounded.  To this extent, the appeal is granted.

The claims for service connection for back, left hand and eye 
disabilities are not well grounded and are accordingly 
denied.  


REMAND

The Board has determined that the veteran's claim for service 
connection for schizophrenia is well grounded.  Once a 
claimant has presented a well grounded claim, the VA has a 
duty to assist the claimant in developing facts pertinent to 
the claim.  The Board has determined that the duty to assist 
the veteran in the development of this claim has not been met 
and further development is necessary.  38 U.S.C.A. § 5107 
(West 1991). 

The VA psychologist who concluded in August 1992 that a 
traumatic brain injury had contributed to his psychiatric 
disorder did not indicate that he had had an opportunity to 
review the claims folder.  Moreover, important clinical 
records describing the nature of the truck accident sustained 
during inactive duty for training in February 1978 were 
obtained subsequent to this evaluation.  Accordingly, the 
Board concludes that the RO upon remand should forward the 
claims file to an appropriate physician who is to express an 
opinion as to whether there is any portion of current 
psychiatric disability that is the result of the February 
1978 accident.  

This remand will also afford the RO the opportunity to review 
the medical evidence added to the claims file subsequent to 
the August 1999 supplemental statement of the case so as to 
ensure compliance with the provisions of 
38 C.F.R. § 20.1304(c) (1999).

Accordingly, this case is REMANDED for the following action:

1.  The claims file should be referred to 
an appropriate specialist for an opinion 
as to whether it is at least as likely as 
not that at least a portion of the 
veteran's current psychiatric disability 
is the product of a claimed traumatic 
brain injury sustained in the February 
1978 accident.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for schizophrenia.  If 
the determination is unfavorable, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case that includes references to 
and consideration of the additional 
evidence submitted subsequent to the 
August 1999 supplemental statement of the 
case and the medical opinion requested 
above.  After being affording the 
appropriate period for response, the 
appeal should be returned to the Board.  

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



